Citation Nr: 1119759	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an increased rating in excess of 40 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to a total rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1987, June 1996 to February 1997, and February 2003 to March 2004.
 
This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lumbar spine disorder warrants a rating in excess of the 40 percent currently assigned.  The Board finds that additional development is necessary prior to adjudicating this claim.  

At the March 2011 Board hearing, the Veteran testified that he is unable to report to work due to his back disorder approximately three times per month.  During those times, he often seeks treatment from his VA physician.  

The record contains VA treatment records through December 2010.  However, the Veteran has testified that he has undergone treatment since December 2010 that would support his claim for an increased rating; specifically that he has incapacitating episodes.  Therefore, the claim is remanded to collect the Veteran's VA treatment records from December 2010 through the present.  

As the Veteran's claim for an increased rating is being remanded, and because adjudication of that claim may have an impact on adjudication of the Veteran's claim for TDIU, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Given the foregoing, the Veteran's claim for TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. The RO shall obtain copies of all records of the Veteran's treatment from the Beckley, West Virginia VAMC since December 2010.

2. The RO shall also contact the Veteran and ascertain if he has received any non-VA, or other medical treatment for a lumbar spine disorder that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder.

3. Thereafter, the RO will readjudicate the issues of an increased rating for a lumbar spine disorder and TDIU.  The RO must ensure that all directed factual and medical development as noted above is completed.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal, to include the laws and regulations on service connection and TDIU.  They should be given an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



